Exhibit FORWARD AIR CORPORATION AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR STOCK PLAN SECTION1.Establishment; Purpose. Effective May 24, 2006, Forward Air Corporation, a Tennessee corporation (the “Company”), established and currently maintains the 2006 Non-Employee Director Stock Plan (the “2lan”) to attract and retain well-qualified persons for service as directors of the Company and to provide directors with an opportunity to increase their ownership interest in the Company and, thereby, increase their personal interest in the Company’s continued success.The Company’s Board of Directors (the “Board”) now finds it desirable and in the best interests of the Company and its shareholders to amend and restate the 2lan as set forth herein and to be known hereafter as the Amended and Restated Non-Employee Director Stock Plan (the “Plan”).The Plan, upon its approval by the Company’s shareholders, shall be a continuation of the 2lan under these amended and restated terms. Under the Plan, the Company may grant non-employee directors equity compensation in the from of restricted shares (the “Restricted Shares”) of the $0.01 par value common stock of the Company (the “Common Stock”), unrestricted shares of Common Stock (the “Unrestricted Shares” and, together with the Restricted Shares, the “Award Shares”), and nonstatutory stock options (the “Options”) for the purchase of Common Stock (all such grants are referred to individually as an “Award” and collectively as “Awards”). SECTION2.
